In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00411-CV

____________________


GUNDER ROSSBAND, Appellant


V.


CHRIS BENNETT, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 112299




MEMORANDUM OPINION
 On September 28, 2009, we notified the parties that the appeal would be dismissed
unless the appellant remitted the filing fee for the appeal.  Appellant did not respond to the
notice.
	Appellant did not pay the filing fee for the appeal.  Appellant neither filed an affidavit
of indigence on appeal nor asserted that he is entitled to proceed without payment of costs. 
See Tex. R. App. P. 20.1.  There being no satisfactory explanation for the appellant's failure
to pay the filing fee for the appeal after notice and opportunity to cure, the appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 42.3.
	APPEAL DISMISSED.


								____________________________
									HOLLIS HORTON
										Justice	


Opinion Delivered October 29, 2009
Before Gaultney, Kreger, and Horton, JJ.